COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Bridgette Massey

Appellate case number:    01-14-00903-CV

Trial court case number: 1814

Trial court:              12th District Court of Grimes County

Date motion filed:        January 30, 2015

Party filing motion:      Relator

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ Terry Jennings
                     Acting for the Court*

En banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: April 14, 2015